Citation Nr: 0102262	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-17 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for service-connected plantar fasciitis, to include 
whether the reduction in rating was proper.

2.  Entitlement to an increased disability rating for 
service-connected plantar fasciitis, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of right ankle sprain with 
malleolar avulsion fracture, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
October 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO proposed 
to reduce the disability rating for plantar fasciitis from 10 
percent to 0 percent and denied entitlement to a rating in 
excess of 10 percent for residuals of a right ankle sprain 
and avulsion fracture.  The proposed reduction in rating was 
effectuated by a July 1999 rating decision.

The claims for increased ratings for service-connected 
plantar fasciitis and residuals of a right ankle sprain with 
malleolar avulsion fracture are the subject of the REMAND 
immediately following this decision.


FINDINGS OF FACT

1.  The disability rating assigned for the veteran's service-
connected plantar fasciitis had been in effect for more than 
five years at the time it was reduced on October 1, 1999.

2.  The RO afforded the veteran only one examination for 
evaluation of the severity of his service-connected plantar 
fasciitis in April 1999 before reducing the disability rating 
and there was no evidence of record showing that sustained 
improvement had been demonstrated.

CONCLUSIONS OF LAW

1.  Because the disability rating for the service-connected 
plantar fasciitis was in effect for more than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) applied to this 
case and should have been considered before reducing the 
veteran's disability rating.  38 C.F.R. § 3.344(c) (2000).

2.  A rating reduction was not warranted in this case by a 
preponderance of the evidence in compliance with 38 C.F.R. 
§ 3.344, and therefore the 10 percent disability rating for 
service-connected plantar fasciitis must be restored.  
38 C.F.R. § 3.344(a), (b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to restoration of a 10 percent disability rating 
for  service-connected plantar fasciitis, to include whether 
the reduction in rating was proper

In April 1991, the RO granted the veteran entitlement to 
service connection for plantar fasciitis, evaluated as 
noncompensable, effective from October 24, 1990.  The veteran 
appealed the RO's decision to the Board.  In October 1995, 
the Board granted entitlement to a 10 percent disability 
rating for service-connected plantar fasciitis.  Evidence of 
record at that time included the veteran's service medical 
records and VA examination reports dated in September and 
December 1994.  

By means of a November 1995 rating decision, the RO 
implemented the Board's October 1995 decision.  The RO 
assigned a 10 percent disability rating for service-connected 
plantar fasciitis, effective from October 24, 1990.  

The veteran claimed entitlement to an increased disability 
rating for plantar fasciitis in November 1998.  He underwent 
a VA medical examination in April 1999.  Based upon this 
examination report, in May 1999 the RO proposed to decrease 
the rating for the veteran's plantar fasciitis from 10 
percent to 0 percent.  The proposed reduction in rating was 
effectuated by a July 1999 rating decision, effective from 
October 1, 1999.  The veteran appealed to the Board.

The Board observes that the RO characterized the issue in the 
case inappropriately in the August 1999 statement of the case 
as "Evaluation for plantar fasciitis currently evaluated as 
10 percent disabling," rather than as a reduction of 
disability evaluation.  See Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991) (noting that, where a veteran appeals the 
reduction by VA of a disability for a service-connected 
disorder, his case "is a rating reduction case, not a rating 
increase case").  In such cases, the issue is whether the RO 
was justified, by a preponderance of the evidence, in 
reducing the veteran's rating.  If not, the veteran's rating 
must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

For ratings which are in effect for five years or more, the 
RO must consider the provisions of 38 C.F.R. § 3.344(a) and 
(b) before it may order a reduction in rating.  38 C.F.R. 
§ 3.344(c) (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the appropriate dates 
to be used for measuring the five-year time period, according 
to VA regulation, are the effective dates, i.e., the date 
that the disability rating subject to the reduction became 
effective is to be used as the beginning date and the date 
that the reduction was to become effective is to be used as 
the ending date.  Brown v. Brown, 5 Vet. App. 413, 417-18 
(1993); 38 C.F.R. § 3.344(c) (2000).

In this case, the disability rating for the veteran's 
service-connected disorder had been in effect for more than 
five years as of the date it was reduced on October 1, 1999.  
Therefore, there is no question in this case that the 
provisions of 38 C.F.R. § 3.344 were for application.  
38 C.F.R. § 3.344(c) (2000).  Nevertheless, this regulation 
was not cited in the statement of the case.  Most 
importantly, there is little evidence among the reasons for 
the reductions provided by the RO in the rating decision or 
other documents that the RO, although not citing the 
regulation, actually applied the provisions of the regulation 
to the facts of the case.

In Brown, the Court held that where the Board has reduced a 
veteran's rating without observation of applicable law and 
regulation, such a reduction is void ab initio and the 
Board's decision must be reversed and the prior rating 
restored.  Brown, 5 Vet. App. at 422; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992).  However, unlike the 
Court's statutory authority to affirm, modify, reverse, or 
remand Board decisions, "the Board does not merely affirm or 
reverse RO decisions.  Rather, except in cases it remands, 
the Board is required to decide all material issues presented 
in a claim and enter an order granting or denying the 
benefits sought or dismissing the appeal." VAOPGCPREC 6-96 
at 12 (Aug. 16, 1996); 38 C.F.R. § 19.7(b) (2000).

Therefore, in some cases where the RO has not applied 
appropriate regulations, the Board may apply them to 
determine whether such application would change the result of 
the RO's decision rather than remand the case to the RO to 
apply the regulations in the first instance.  However, where 
in so doing the result is not favorable to the veteran, the 
Board must determine (1) whether the veteran has been given 
(a) adequate notice of the need to submit evidence or 
argument on matters raised by the regulations and (b) an 
opportunity to submit evidence and argument and to address 
such matters at a hearing, and, if not, (2) whether the 
veteran has been prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In this case, the Board need not consider whether the veteran 
might be prejudiced by its decision in the ways noted in 
Bernard because the Board concludes that the evidence of 
record supports restoration of the previous disability 
evaluation assigned for the veteran's service-connected 
plantar fasciitis. 

The regulation governing reductions of ratings that have been 
in effect for at least five years consists of four separate 
considerations: (1) the entire record of examinations and the 
medical and industrial history must be reviewed to ascertain 
if the examination forming the basis of the reduction was 
full and complete; (2) an examination that was less "full 
and complete" than those examinations on which payments were 
authorized or continued will not be used as a basis for a 
rating reduction; (3) ratings for diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination except where the evidence of record "clearly 
warrants the conclusion that sustained improvement has been 
demonstrated"; and (4) although "material improvement" is 
clearly reflected, it must be considered whether the evidence 
makes it "reasonably certain" that the improvement will be 
maintained under the "ordinary conditions of life."  
38 C.F.R. § 3.344 (2000); Kitchens v. Brown, 7 Vet. App. 320, 
324 (1995); Brown, 5 Vet. App. at 419.

Here, the RO afforded the veteran only one VA examination for 
evaluation of the severity of each of plantar fasciitis in 
April 1999 before reducing the rating.  However, as noted 
above, 38 C.F.R. § 3.344(a) requires that disorders subject 
to temporary or episodic improvement -- under which category 
the veteran's plantar fasciitis might be included -- may not 
be reduced on any one examination except where the evidence 
of record "clearly warrants the conclusion that sustained 
improvement has been demonstrated."  In the absence of any 
subsequent medical evidence, the Board finds that there is no 
evidence of record to suggest that such sustained improvement 
had been demonstrated.  Accordingly, the Board concludes that 
restoration of 10 percent disability rating for this 
disability is warranted.


ORDER

Restoration of a 10 percent disability rating for service-
connected plantar fasciitis is granted.


REMAND

Entitlement to increased disability ratings for service-
connected plantar fasciitis and service-connected right ankle 
sprain with malleolar avulsion fracture

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.

Here, the veteran was afforded VA feet and joints 
examinations in April 1999; however, the reports of those 
examination are inadequate.  The majority of the examination 
reports are comprised of answers to specific series of 
questions, but those specific questions are not contained in 
the examination reports associated with the claims folder.  
There is a significant amount of information contained in 
those answers that can only be interpreted by reference to 
the questions.  Since the specific questions do not accompany 
the examination reports, remand is required so that 
information may be provided.  The RO should obtain 
comprehensive reports of the April 1999 VA feet and joints 
examinations that include the questions to which the examiner 
was responding.

Further, it is necessary to provide the veteran additional VA 
examinations to assess the severity of his service-connected 
disabilities.  VA regulations require that a physical 
examination be conducted where it is necessary to determine 
the current severity of a disability.  See 38 C.F.R. 
§ 3.327(a).

Finally, any additional records of treatment for the 
veteran's service-connected disabilities could prove relevant 
to the claims and should also be requested.        

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to specify where he 
has received treatment for plantar 
fasciitis and residuals of a right ankle 
sprain and avulsion fracture since 1998, 
then obtain complete clinical records of 
all such treatment from the identified 
sources. 

2.  Obtain comprehensive reports of the 
April 1999 VA feet and joints 
examinations.  Ensure that the reports 
contain the specific questions that 
prompted the examiner's responses in the 
original examination reports.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran appropriate VA examinations to 
ascertain the severity of his plantar 
fasciitis and residuals of a right ankle 
sprain and avulsion fracture.  The claims 
folder and a copy of this remand are to be 
made available to the examiners prior to 
the examinations, and the examiners are 
asked to indicate that they have reviewed 
the claims folder. 

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected plantar fasciitis and 
residuals of a right ankle sprain with 
malleolar avulsion fracture. 

The examiner(s) should note the range of 
motion for the right ankle and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right ankle is used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Concerning the feet, the examiner(s) 
should discuss in detail the effect of 
the symptomatology resulting from the 
service-connected plantar fasciitis on 
the function of the feet and the degree 
of impairment of function to the feet.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2000). 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination reports.

The examiners must provide a 
comprehensive reports including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the conditions in issue, 
such testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  

6.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  If the 
veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included.  Allow an 
appropriate period of time for response.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	

		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

